DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-20 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-7 , the primary reason for allowance is the inclusion of particularly the limitation of a paper conveyance device including a reversal component wherein the reversal component conveys the long cut paper at a first speed when the measuring component measures that the length of the long cut paper is less than a predetermined length, and conveys the long cut paper at a second speed slower than the first speed when the measuring component measures that the length of the long cut paper is equal to or greater than the predetermined length. Applicant disclosed that printer with such paper conveyance device can reduce a processing time while preventing jamming. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 8-16, the primary reason for allowance is the inclusion of particularly the limitation of a printer with a conveyance component including a reversal component wherein the reversal component conveys the long cut paper at a first speed when the measuring component measures that the length of the long cut paper is less than a predetermined length, and conveys the long cut paper at a second speed slower than the first speed when the measuring component measures that the length of the long cut paper is equal to or greater than the predetermined length. Applicant disclosed that printer with such paper conveyance device can reduce a processing time while preventing jamming. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 17-20, the primary reason for allowance is the inclusion of particularly the limitation of a paper conveyance method including conveying the long cut paper in a reversal direction, wherein 35JCG10025054USA conveying the long cut paper at a first speed when the measured length of the long cut paper is less than a predetermined length, and conveying the long cut paper at a second speed slower than the first speed when the measured length of the long cut paper is equal to or greater than the predetermined length. Applicant disclosed that printer with such paper conveyance device can reduce a processing time while preventing jamming. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Nihashi (US 2019/0176496) teaches paper conveyance device (fig.2) including conveyance component (40), reversal mechanism (100), and reversal component (123,131 figs.2-3).  However, does not teach the above claimed limitations. 
Sumii (US 2019/0160835) teaches paper conveyance device (fig.2,3) including conveyance component (14), reversal mechanism (20), and reversal component (34,32).  However, does not teach the above claimed limitations.   

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853